Title: To George Washington from Oliver Wolcott, Jr., 28 June 1796
From: Wolcott, Oliver Jr.
To: Washington, George


        
          sir,
          Treasury Department June 28th 1796.
        
        I have the honour to acknowledge your Letter of the 24th Instant. the Commissions for the offices in the Revenue Department & the Marshal will be made out as directed. No inconvenience will attend a short delay in filling the vacancy in the office of District Attorney, as Mr Otis will attend to whatever is urgent. On this last point I shall consult the Secretary of State.
        A novel & very perplexing question has arisen in respect to the Act of Congress of the last Session for the relief and protection of american seamen. It seems that an entire section of the bill as it passed the House of Representatives, has been omitted in the Act, although the Act has still a reference to what was struck out. by this defect the fourth section of the existing Law is deemed incapable of being executed. After much consideration & different views of the subject, & pursuant to the advice & opinion of Council, the Secretary of State, the Secretary of War & myself have thought that the object of the Law can be properly

attained by the interposition of the Executive. The form of an Act which is proposed to be sent to the Collectors of the Customs has been therefore prepared & is herewith submitted to the President’s decision. That the President may judge of the difficulty which exists, copies of the Act & of the bill of the House, with Messrs Rawle’s & Lewis’s opinions will be herewith enclosed.
        I hope to be able by the next post to write to the President on the points which remain unanswered. With perfect deference & attachment I have the honor to be &c.
        
          Olivr Wolcott Jr
        
      